DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, arguments presented by Applicant (14JAN2022), claims amended by Applicant (14JAN2022) with further amendment by Examiner’s Amendment (below), Claims 1, 4, 5, 7 – 13, and 16 - 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment


Authorization for this Examiner's amendment was given via email by Chad THORSON (Reg. No. 55,675) on 3MAR2022. 

This listing of claims replaces all prior versions and listings in the application.


1. (Currently amended) A system comprising:
a plurality of communication assets;
a network configured to provide a connection point for each of the communication assets to communicate with one or more content servers to provide requests to the content servers and receive responses from the content servers; and
a context awareness engine operably coupled to the network,
wherein the context awareness engine is configured to provide a context update to a particular content server responsive to a context update request from the particular content server, 
wherein the context update request is from a communication asset
wherein the source IP address is one of a plurality of smart IP addresses provided in advance to the content server to indicate that each asset associated with one of the smart IP addresses is an asset that has a geographic location that is not , 
wherein the corresponding asset comprises an in-flight aircraft and the network is an air-to-ground (ATG) network, and 
wherein the context update comprises a determination of a destination of the in-flight aircraft.

2. (Canceled) 

3. (Canceled) 

4. (Currently amended) The system of claim 1

5. (Original) The system of claim 1, wherein the network is operably coupled to the particular content server via a peering relationship.

6. (Canceled)

7. (Original) The system of claim 5, wherein the context update is determined by the context awareness engine cross referencing fixed context information associated with the corresponding asset to dynamic context information associated with the corresponding asset.

8. (Original) The system of claim 7, wherein the fixed content information and dynamic context information are associated with each other in a lookup table.

9. (Original) The system of claim 8, wherein the lookup table is manually updated based on flight plan information associated with the corresponding asset.

10. (Original) The system of claim 8, wherein the lookup table is automatically updated based on flight plan information associated with the corresponding asset.

11. (Currently amended) The system of claim 7, wherein the dynamic context information is further indicative of a current location of the corresponding asset.

12. (Original) The system of claim 1, wherein the particular content server is configured to provide a response based on the context update such that the response includes requested content or additional content targeted for a location determined based on the context update instead of the location associated with the connection point.

13. (Original) A context awareness engine comprising processing circuitry configured to:
receive, via an air-to-ground (ATG) network, a context update request from a content provider for an originator of a content request from a source internet protocol (IP) address associated with a communication asset having a dynamic context;
determine updated context information for the originator based on the source IP address; and
provide the updated context information to the content provider to enable the content provider to provide a response to the content request including requested content or additional content that is based on the updated context information,
wherein the source IP address is one of a plurality of smart IP addresses provided in advance to the context awareness engine to indicate that each asset associated with one of the smart IP addresses is an asset that has a dynamic geographic location that is not associated with a connection point of the asset to the ATG network, 
wherein the originator of the content request is located on an in-flight aircraft, and 
wherein the updated context information comprises a destination of the in-flight aircraft.  

14. (Canceled) 

15. (Canceled) 

16. (Currently amended) The context awareness engine of claim 13in-flight aircraft is determined based on flight plan information associated with the in-flight aircraft. 

17. (Original) The context awareness engine of claim 13, wherein the updated context information is determined by the context awareness engine cross referencing fixed context information associated with the source IP address to dynamic context information indicative of a physical location of the originator.

18. (Currently amended) The context awareness engine of claim 13, wherein the updated context information is determined by the context awareness engine cross referencing fixed context information associated with the source IP address in a lookup table to determine dynamic context information indicative of a geographic location that is the in-flight aircraft

19. (Currently amended) A content server configured to provide responses to requests received via a network that is configured to provide a connection point for a plurality of communication assets that provide the requests, the content server comprising processing circuitry configured to:
receive a request from an asset having a source internet protocol (IP) address;
determine that the source IP address is one of a plurality of smart IP addresses provided in advance to the content server to indicate that each asset associated with one of the smart IP addresses is an asset that has a dynamic geographic that is not communication asset to the network; 
provide a query to receive a context update for the asset from a context awareness engine based on the source IP address being determined to be one of the plurality of smart IP addresses; and
responsive to receipt of the context update, generate a response to the request based on the context update,
wherein the communication asset is an in-flight aircraft and the network is an air-to-ground (ATG) network, and 
wherein the context update comprises a determination of a destination of the in-flight aircraft.

20. (Currently amended) The content server of claim 19, wherein the context update is determined by the context awareness engine cross referencing fixed context information associated with the source IP address in a lookup table to determine dynamic context information indicative of a geographic location that is the in-flight aircrafta current location of the in-flight aircraft




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644